Title: From James Madison to Edward Thornton, 9 November 1802
From: Madison, James
To: Thornton, Edward


Sir
Department of State Nov. 9. 1802.
I have been honored with your letter of the 16th. Ulto. stating the refusal of the Collector of Norfolk in Virginia to cause a seaman who had deserted from one [of] His Britannic Majesty’s ships of War to be delivered up on application for the purpose, and requesting that orders for the delivery may be transmitted.
It need not be observed to you, Sir, that a delivery in such cases is not required by the law of Nations, and that in the Treaty of 1794. the parties have forborne to extend to such cases the stipulated right to demand their respective citizens and subjects. It follows that the effect of applications in such cases must depend on the local laws existing on each side. It is not known that those in Great Britain contain any provisions for the delivery of seamen deserting from American ships. It is rather presumed that the law would there immediately interpose its defence against a compulsive recovery of deserters. In some of the individual States the law is probably similar to that of Great Britain. In others it is understood that the recovery of seamen deserting from foreign vessels can be effected by legal process. For the state of the law in Virginia, which must decide on the case stated in your letter, I beg leave to refer to the enclosed copy of a letter from the attorney of the United States for that District; remarking only that if any act of that or any other state should be found to violate the Constitution, laws or Treaties of the United States, its operation will be arrested on due resort to the paramount and proper authority of the latter.
This view of the subject necessarily determines that the President cannot interpose the orders which are wished; however sensible he may be of the beneficial influence which friendly and reciprocal restorations of seamen could not fail to have on the commerce and confidence which he wishes to see cherished between the two nations. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (NjP). Enclosure not found, but see n. 1.



   
   For the draft of the letter from Virginia district attorney Thomas Nelson to JM, see Circular Letter to Federal District Attorneys, 19 Oct. 1802, n. 3.



   
   On 25 Oct. 1802 Thornton wrote Lord Hawkesbury that he had “only a verbal reply” from JM to his 16 Oct. letter. He said: “[JM] lamented with great appe⟨arance⟩ of sincerity and candour, that the law gav⟨e him⟩ no authority to surrender any deserter; and when I insinuated to him the inevitable consequence (whatever might be the wishes of His Majesty’s Agents here) of a refusal on the part of our Naval officers to deliver up American Seamen, while so little regard was paid to the duty of reciprocity, he confessed that he saw that consequence in the same light, and that he scarcely could blame it. He observed however, that the Admiralty of Great Britain had in no instance lent their aid in the delivery of any seamen, whether impressed or otherwise, who had been induced to accept the King’s bounty: meaning to infer from thence, that a seaman, though a deserter, entering voluntarily into the service of the United States and receiving their pay, might be with the same propriety refused” (PRO: Foreign Office, ser. 5, 35:326–27).


